EXHIBIT 10.1 INVESTMENT AGREEMENTDated as of August 19, 2016 betweenRLJ Entertainment, Inc.andDIGITAL ENTERTAINMENT HOLDINGS LLC TABLE OF CONTENTS Page ARTICLE I.DEFINITIONS Section 1.1 Definitions2 ARTICLE II.CLOSING Section 2.1 Closing8 Section 2.2 Closing Deliverables9 Section 2.3 Closing Conditions10 ARTICLE III.REPRESENTATIONS AND WARRANTIES Section 3.1 Representations and Warranties of the Company11 Section 3.2 Representations and Warranties of the Investor31 ARTICLE IV.COVENANTS Section 4.1 Interim Operations; Ongoing Consent Rights33 Section 4.2 Further Assurances35 Section 4.3 Directors35 Section 4.4 Stockholder Approval36 Section 4.5 Stockholders Meeting36 Section 4.6 Acknowledgment of Dilution37 Section 4.7 Access and Information37 Section 4.8 Maintenance and Filing Requirements37 Section 4.9 Exercise Procedures38 Section 4.10 Publicity38 Section 4.11 Indemnification of Investor Parties38 Section 4.12 Acquisition Proposals39 Section 4.13 Intellectual Property Agreements44 Section 4.14 Waiver Agreements; Other Instruments44 Section 4.15 Subsequent Investor Sales45 Section 4.16 Notice of Certain Events45 ARTICLE V.TERMINATION Section 5.1 Termination45 Section 5.2 Notice of Termination; Effect of Termination46 i ARTICLE VI.MISCELLANEOUS Section 6.1 Survival47 Section 6.2 Fees and Expenses48 Section 6.3 Entire Agreement48 Section 6.4 Notices48 Section 6.5 Amendments; Waivers49 Section 6.6 Successors and Assigns50 Section 6.7 No Third-Party Beneficiaries50 Section 6.8 Governing Law50 Section 6.9 WAIVER OF JURY TRIAL51 Section 6.10 Specific Performance51 Section 6.11 Counterparts51 Section 6.12 Severability51 Section 6.13 Replacement of Securities52 Section 6.14 Common Stock Adjustments52 Section 6.15 Payment Set Aside52 Section 6.16 Construction52 Section 6.17 Interpretation52 Section 6.18 Headings53 Annex A Form of Credit and Guaranty Agreement Annex BForms of Investor Warrants Annex CForm of Registration Rights Agreement Annex DForm of Voting Agreement Annex EForm of Waiver Agreement Annex FTerms of Stockholders’ Agreement Annex GForms of Certificate of Designations Annex HForms of 2015 Warrants ii INVESTMENT AGREEMENT
